Title: To Thomas Jefferson from the Abbés Arnoux and Chalut, 20 May 1791
From: Arnoux, Abbé,Chalut, Abbé
To: Jefferson, Thomas



Paris 20. mai 1791.

Notre legislature tant attendue, tant desirée et à la fin obtenue, tend à sa fin, notre cher Monsieur, et notre Constitution est presque achevée. Le mois de juillet prochain verra la fin et l’achevement de l’une et de l’autre, et dans ce meme tems la nouvelle legislature succedera à l’ancienne. Si notre constitution n’est pas parfaite, le tems, l’experience, la reflexion et de nouvelles lumieres la rendront moins imparfaite. La perfection absolue n’est pas le partage de L’homme, mais avec cette Constitution nous serons heureux. Comment ne le serions nous pas? Nous sommes maintenant tous egaux  en droits par la loi; nous l’etions par la nature. Le despotisme nous en avoit privés. Les privileges des provinces et des hommes sont abolis. Ces distinctions impolitiques, immorales et odieuses de nobles, de roturiers et de serfs, ont disparu de la surface de la France. Le Clergé est devenu Citoyen et ses richesses, que la Cupidité avoit arrachées de l’ignorance et de la Superstition des peuples, servent à payer nos detes et nous sauvent d’une banqueroute. La magistrature n’est plus hereditaire. La peuple par ses electeurs nomme ses magistrats payés par la nation, et leurs jugements ne sont plus infectés d’une Criminelle Cupidité. Nos évechés sont reduits presque à moitié, et fixés au nombre de quatre-vingt deux. Les anciens eveques ont été remplacés à l’exception de deux, il y en a soixante et dix nouveaux en pleine activité que le peuple a nommé par ses electeurs, et ces nouveaux eveques remplissent leur place à la satisfaction et à l’édification du peuple. Les anciens n’oseroient pas paroitre dans leur ville episcopale. Leur luxe, leur oisiveté, leurs moeurs Les avoit rendus meprisables. Le Roi, dans l’ancien regime, les nommoit, c’est à dire Les ministres, les favoris et les Catins de la Cour. Les eveques n’étoient que les fruits de l’intrigue, de la Cabale et de la faveur; ce qu’on cherchoit le moins dans Leur choix étoit les talents et Les vertus.
Nous sommes libres comme vous, nos Loix nouvelles nous assurent notre Liberté, et notre obeissance à ces memes loix nous la conservera. Nos regards, depuis votre revolution, étoient amoureusement tournés vers vous, nous admirions vos loix, votre liberté, et nous nous plaignions de ne pas jouir ici des memes avantages. Notre revolution a fait cesser nos plaintes, nous sommes devenus Citoyens, et la porte du bonheur nous est ouverte. Nous Sommes heureux, nous le serons davantage à l’avenir. Les secousses de la revolution ont agité les esprits, le Calme commence à s’établir, il ne restera bientôt plus que l’inquietude Salutaire de l’amour de la Liberté qui Contient tous les pouvoirs delegués.
Avec les Sentiments de la philosophie que vous nous Connoissez, il nous est impossible de ne pas desirer que la revolution qui a Abattu le despotisme en France Le fasse disparoître chez tous nos voisins et sur la Surface du monde entier.
Croirez-vous que des membres de la chambre des pairs et de celle des Communes d’angleterre condamnent notre revolution? Cela est Cependant vrai. Les anglois membres du parlement sont presque tous Aristocrates et la majorité est vendue au gouvernement qui paye Cette prostitution par tous les emplois Corrupteurs que la nation a laissés à la disposition du Roi. Les anglois ennemis de  notre revolution n’ont prosperé qu’avec les avantages d’un gouvernement moins vicieux que le nôtre. Ils voyent avec douleur que notre Constitution nous met au-dessus d’eux, et que nous sommes affranchis des vices politiques qui tôt ou tard leur feront perdre le peu de liberté qui leur reste. M. Payne, votre Concitoyen, dans un ouvrage plein de la logique, de la raison, et de la Connoissance des droits des hommes et des Societés, vient de prouver que M. Burke n’est qu’un sot et qu’un ignorant, ou bien qu’un homme d’une insigne mauvaise foi. Cet ouvrage vous est sans doute parvenu, il a fait fortune ici, et il pourroit être Contre le gouvernement anglois ce qu’a eté son Livre du Sens Commun.
Les papiers anglois et françois vous parviennent. Il y a dans les premiers une partialité qui revolte, il semble que les journalistes soient payés pour Calomnier La france, sa revolution, sa Constitution. Vous Connoissez L’esprit et les principes de L’assemblée nationale. Les mensonges des journalistes ne font qu’exciter votre pitié, mais les ignorants adoptent les mensonges imprimés. Les journaux françois se sont multipliés à un point étonnant, il y en a chaque jour une Centaine qui sont Criés à tue-tete dans toutes les rues et sur toutes les places. Les trois quarts ne Contiennent que des choses fausses, des Calomnies, des erreurs, des personnalités Contre des gens de tous les états, contre l’assemblée nationale, contre le Roi, Contre les Ministres, Contre la Religion et Contre Dieu meme. Les Passions se nuancent selon Les differents interests. En general, tout ce qui étoit privilegié, tout ce qui étoit noble ou eglisier riche, tout ce que étoit magistrat, tout ce qui tenoit à la Cour et à ses abus est ennemi de la revolution. Les amis de la revolution écrivent pour, Ses ennemis ecrivent contre; c’est à la raison, c’est à la reflexion à discerner le vrai du faux. Quant aux decrets de l’assemblée nationale, il faut les juger selon Leur contenu et Les avoir tels qu’ils ont été rendus. Avec La Liberté de la presse, avec des amis et des ennemis, le vrai et le faux circulent également. Malgré les mal intentionnés, malgré les anticitoyens, la france restera libre. Le peuple sent tout le prix de la liberté et aucune puissance humaine ne pourroit étouffer ce Sentiment. Il a secoué le joug de la Superstition; il brave, il se moque des foudres de rome, les menaces de cette cour jadis si redoutable n’exitent que son mepris, il a vu le renouvellement des anciens eveques avec la Satisfaction qu’inspire la retraite d’un homme qu’on Craint et qu’on n’estime pas. Il a reçu les nouveaux Eveques avec des demonstrations de joye qu’on n’avoit jamais temoignée aux anciens: jugez par Là si la nouvelle Constitution civile du clergé Lui deplait.

Vous nous avez Souvent dit que si vous aviez à choisir entre un bon gouvernement et le jugement par les Jurés, vous prefereriez ce dernier au premier. Nous avons l’un et l’autre. Tout ce qui regarde le jugement par les jurés est decreté, et avant la fin de juin prochain Les procès criminels ne seront pas jugés autrement.
Il ne reste de l’ancien regime et de l’ancien gouvernement que le Souvenir des maux qu’ils nous ont Causés pour nous garantir de Leur retour. Les Ministres Si fiers Si despotes sont aujourdhui honnetes et obeissants à la loi. Il est vrai que leur administration par la raison et par la loi est plus penible que par l’arbitraire.
M. le Prince de Condé et M. D’Artois, frere du Roi, sont fugitifs depuis le premier jour de la revolution. Le premier est en Allemagne et l’autre à Turin. Ils sont desesperés de tout ce qui se passe en france. Ils étoient sous l’ancien regime des hommes puissants, ils faisoient ouvrir le tresor public où ils prennoient de quoi satisfaire à leur extravagante prodigalité. Leur profusion étoit fort avantageuse à leur alentour. Livrés à leurs flateurs, ayant tous les vices à leur service, ils n’etoient occupés que des objets de leur imagination et de leurs sens. Rien ne les contenoit, leur volonté étoit leur seule Loi. Par la nouvelle Constitution, ils ne sont plus que des Citoyens soumis aux memes Loix, ils ne disposeront plus des revenus publics. Ils auront les leurs, assez grands s’ils sont sages et économes; enfin, ils étoient des despotes, et ils ne peuvent plus être que des hommes libres, dependants comme les autres de la loi. S’ils pouvoient susciter des ennemis à la france pour y retablir l’ancien regime, ils se mettroient à la tete d’une armée pour assouvir leur rage. Ils ont beaucoup de mecontents avec eux, mais les mecontents ne peuvent faire que des efforts impuissants pour l’execution de leurs ridicules projets. Nous avons, independemment des troupes reglées, plus de deux millions de Citoyens sous les armes qui preferent la mort à l’esclavage. Avec cette force redoutable, qui peut nous attaquer? Nous sentons très bien que les rois voyent avec douleur notre revolution et les principes de notre Constitution. Ils Craignent que les grandes verités qui Circulent dans toute l’europe ne fassent ouvrir les yeux des peuples asservis. Ils auront beau faire, la lumiere percera partout. Les Societés doivent rentrer dans L’usage de tous les droits qu’on leur a volés.
La Liberté de Conscience et de religion est établie parmi nous, la diversité des opinions religieuses ne sera plus un motif de persecution. Convenez que notre raison a fait de grands progrès depuis peu d’années. De quelque religion que soit un homme, il aura le droit de pretendre à toutes les places. Les absurdités alloient si  loin chez nous qu’il falloit un Certificat de Catholicité pour avoir la permission de vendre du Sel à petites mesures. Nous avons banni de notre Langue le mot tolerence, parce qu’il est absurde de l’employer pour l’exercice d’un droit. Chacun sera religieux à sa maniere. La seule chose qui vous deplaira peut être et qui est legalement établie, c’est que la nation Salarie exclusivement les fonctionnaires publics du Culte Commun. Il est quelque fois utile de transiger avec Les prejugés. Nous Sçavons que chez vous les choses à Cet egard ne sont pas sur le meme pied. Cependant vous avez des ministres de la religion qui ont des terres qui leur Servent de Salaires et que Ces terres ont été Concedées, ou par les parroisses ou par l’état. Les lumieres avec Le tems Corrigeront des abus qu’il seroit dangereux d’abolir dans le moment present.
Nous pensons que M. Short vous fait parvenir tous les decrets de L’assemblée nationale. C’est pas ses decrets que vous La jugerez, et votre jugement sera d’autant plus sûr que vous Connoissez la france, que vous L’avez vue dans le tems des plus grands abus et sous le regime le plus despotique. Vous avez connu nos moeurs, vous avez vu les premiers tems de la revolution. Toutes ces connoissances sont bien necessaires pour juger avec Connoissance de Cause notre revolution et notre Constitution.
Il est heureux pour nous d’avoir empeché une guerre Civile que les Aristocrates auroient bien voulu exciter, mais l’esprit du peuple étoit trop decidé pour La Liberté. Il n’étoit pas possible de le tromper et de l’égarer. Il faut que nos ennemis intérieurs contiennent leur rage et se bornent à Leurs vains desirs. Un jour ils beniront avec le peuple une revolution qui a assuré leurs personnes et leurs proprietés, avantage dont ils ne jouissoient pas sous L’ancien regime.
Nous ignorons si, dans vos etats unis, les gens de Couleur nés des pères et meres Libres jouissent chez vous de tous les droits de Citoyens actifs. Nous Sçavons que chez les anglois ces droits ne leur sont pas assurés. L’assemblée vient de decréter que les hommes de Couleur nés des peres et meres libres, en payant les taxes prescrites par la loi, sont declarés Citoyens actifs et eligibles. Ce decret n’a pas été rendu sans des grandes oppositions de la part des députés de nos isles, mais la justice et la verité ont triomphé. Comme les gens de Couleur sont plus nombreux que les blancs, ce decret les attachera davantage à notre Constitution et ils seront par là plus interessés à la deffense de nos isles et à leur prosperité.
Il est tems que nous finissions une lettre qui n’est deja que trop Longue. Les affaires de votre place auroient dû nous porter à  abreger. Il n’est pas facile d’arreter une plume sur une matiere si interessante pour nous et pour l’espece humaine. Les gens heureux aiment à parler de leur bonheur, comme les malheureux aiment à entretenir de leurs maux. Ceux-ci les radoucissent et les premiers l’augmentent. Que ne nous est-il permis d’esperer qu’un jour toutes les Societés politiques ne seront plus livrées aux brigandages de la tirannie? Il faudroit pour cela éteindre dans l’homme la Soif des richesses et de la domination, et l’eclairer sur la justice, seule base du bonheur. Il faudroit lui faire envisager l’agriculture comme la Source de toute prosperité morale, politique et civile, et les arts comme des principes Corrupteurs S’ils ne sont pas Contenus dans des justes limites. Nous ne voulons pas Condamner les hommes à ne faire usage que de la hache et de la Scie. Cette austerité n’a jamais convenu qu’aux Spartiates, mais nous voudrions qu’un Luxe moins immoderé contentat nos desirs. La modestie et la Sobrieté qui Conviennent tant aux particuliers conviennent aussi à toutes les Societés. Nous voudrions que le travail fut par la necessité des choses le Saint devoir des hommes de toutes les Classes, pour bannir la Criminelle oisiveté, mère de tous les vices.
L’histoire de tous les tems semble ne pas nous permettre d’esperer ce nouvel ordre de choses. Les Societés se Corrompent en vieillissant et il faut rependre des torrents de Sang pour les regenerer. Nous esperons Cependant. Le desespoir nous rendroit plus malheureux, et l’esperance est notre Soulagement et notre bonheur. C’est ainsi que nous terminons notre Lettre.
Nous voudrions ecrire en meme tems à M. Adams et à M. Jay. Voudriez-vous permettre que Cette Lettre Leur fut Commune et leur faire parvenir L’assurance de notre estime et de notre amitié, avec nos hommages respectueux pour Mde. Adams et pour Mde. Jay.
Nous Comptions de vous envoyer encore deux volumes des ouvrages posthumes de notre ami L’abbé de Mably, mais l’impression n’en est pas achevée. Dès qu’ils seront imprimés nous aurons L’honneur de vous en envoyer trois exemplaires, un pour vous, et les deux autres pour M. Adams et pour M. Jay.
Quand vos affaires vous permettront de nous donner de vos nouvelles et de celles de votre païs, vous nous ferez un veritable plaisir. Quand nous pourrons faire quelque chose qui vous soit agreable, nous sommes à vos ordres et à votre Service. Vous nous trouverez toujours disposés à vous temoigner les Sentiments d’estime et d’amitié que vous nous avez inspirés et avec lesquels nous avons  L’honneur d’être Monsieur vos très humbles et très obeissants Serviteurs,

Chalut Arnoux


M. L’ambassadeur de france auprès de votre Congrès a bien voulu Se Charger de cette Lettre. Vous serez bien Content de son Esprit et de son Coeur. Vous trouverez en Lui un homme Sage qui remplira sa mission à la Satisfaction de la france et des etats unis. Son desir est de Concourir efficacement à la prosperité des deux nations. Toute sa politique Consistera dans la verité et dans les avantages respectifs. Vous le Connoissez et vous avez Surement sur son Compte les memes Sentiments que nous.

